DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of Figures 1B-1C, Group I, drawn to claims 1-15 and 18- 19 in the reply filed on 6/6/2022 is acknowledged.

Response to Arguments
Receipt is acknowledged of applicant’s amendment  filed on 6/6/22.  Claims 16, and 17 withdrawn, therefore considered canceled. Claims 1-15 and 18-19 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 10, 11, 14, 15, and 18-19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sziljer et al. US Publication No. 20090308935  .
Re Claim 1, Sziljer discloses an RFID device comprising: an RFID assembly  (Card ) comprising an RFID antenna and an RFID chip electrically coupled to the RFID antenna (P28 a semiconductor chip connected to the antenna) , the RFID assembly (Card ) having a first side   and a second side (Card has a first side and second side) , ; and a first layer  (laminate layer 1, wherein the antenna  is disposed in the card between differently laminated plastic layers  ) comprising a first visual element (security feature)  and having a first side (coating side ) and a second side ( insulating lacquer side )      , the first side (Side facing the antenna)  of the first layer (laminate layer 1)  contacting a first side of the RFID assembly (P53-P54);
 and a second layer  (laminate layer 2, wherein the antenna  is disposed in the card between differently laminated plastic layers  ) having a first side (side facing the RFID assembly )  and a second side (layer facing the card) , the first side of the second layer  (laminate layer 2; wherein the antenna  is disposed in the card between differently laminated plastic layers  ) contacting at least one of the first visual element and the RFID assembly (P53-P54) .
Re Claim 2, Sziljer discloses the RFID device of claim 1, wherein the first layer comprises a plastic (Abstract, P61 ).
Re Claim 4, Sziljer discloses the RFID device of claim 1, wherein the second layer (laminate layer 2, wherein the antenna  is disposed in the card between differently laminated plastic layers  ) comprises a second visual element (security feature of antenna facing laminate layer 2 ), and the first side (side facing the RFID assembly )    of the second layer contacts the second side of the RFID assembly card (P53-P54) .
Re Claim 7, Sziljer discloses the RFID device of claim 1, wherein the first visual element comprises one or more of patterns, symbols, text, and machine-readable indicia (P18-19) .
Re Claim 8,  Sziljer discloses the RFID device of claim 1, wherein the first visual element comprises one or more of diffraction patterns, holograms, and retroreflective elements (P61).
Re Claim 10, Sziljer discloses the RFID device of claim 1, wherein the RFID antenna is formed from a foil layer (P61).
Re Claim 11, Sziljer discloses the RFID device of claim 10, wherein the foil layer is embossed (P61).
Re Claim 14, Sziljer  (original) The RFID device of claim 1, further comprising: a modifying element electrically coupled to the RFID chip, wherein the modifying element comprises at least one of a heating element and a piezoelectric element, wherein the embossed optical element is configured to be modified by the modifying element based on receipt of a signal (P43).
Re Claim 15, Sziljer discloses the RFID device of claim 14, wherein the modification of the embossed optical element is reversible (P43).  
Re Claim 18, Sziljer  discloses a method of manufacturing an RFID device comprising: providing an RFID assembly (Card ) , the RFID assembly comprising an RFID antenna and an RFID chip electrically coupled to the RFID antenna (P28 a semiconductor chip connected to the antenna)  ; affixing an optical element over at least a portion of the RFID assembly (P53-54); and embossing at least a portion of the optical element (P53).  
Re Claim 19, Sziljer discloses the method of claim 18, wherein at least one of providing the RFID assembly, affixing the optical element, and embossing is performed using a roll-to-roll process (P53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  3,  5  and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sziljer et al. US Publication No. 20090308935  in view of Berardi et al. US Publication No. 2004/0118930.
Re Claim 3, Sziljer discloses the RFID device of claim 2.
Sziljer fails to disclose  wherein the plastic comprises one or more of polyethylene terephthalate ("PET"), polyethylene, polypropylene, polycarbonate, polystyrene, and acrylonitrile butadiene styrene ("ABS").
However Berardi  discloses  wherein the plastic comprises one or more of polyethylene terephthalate ("PET"), polyethylene, polypropylene, polycarbonate, polystyrene, and acrylonitrile butadiene styrene ("ABS") (P94, P112).
Given the teachings of Berardi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sziljer with wherein the plastic comprises one or more of polyethylene terephthalate ("PET"), polyethylene, polypropylene, polycarbonate, polystyrene, and acrylonitrile butadiene styrene ("ABS").
As suggested by Berardi any film can be laminated or adhered to common card articles using heat, adhesives, or a combination of both (P94).
Re Claims 5 and 6, Sziljer discloses the RFID device of claim 1, but fails to disclose wherein the second layer comprises a fibrous substrate.
Berardi discloses wherein the second layer comprises a fibrous substrate (P89, P94).
Berardi further discloses wherein the fibrous substrate comprises paper (See claim 34).
Given the teachings of Berardi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sziljer with wherein the fibrous substrate comprises paper.
	It is conventional in the art for a support of a card to comprise of fibrous material such as paper 

Claim(s) 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sziljer et al. US Publication No. 20090308935  in view of  Bertram WO2018/024342
Re Claim 9, Sziljer discloses the RFID device of claim 1, but fails to disclose wherein the first visual element comprises machine-readable indicia that are retroreflective to infrared light.
 Bertram discloses wherein the first visual element comprises machine-readable indicia that are retroreflective to infrared light  (the marker spheres are in one example reflective (e.g. retroreflective) for at least one infrared or visible light (such markers are called optical markers within this disclosure).
Given the teachings of Bertram it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sziljer with wherein the first visual element comprises machine-readable indicia that are retroreflective to infrared light so that, if they are illuminated with light of the respective wavelength, the reflections can be received by a detection device such as a stereo camera (which is sensitive in the applicable wavelength range) and transformed into electronic signals, which in turn are then converted into digital data (e.g. using a commonly known analogue-to-digital converter) to generate the reference device tracking data .
	 Re Claim 13,  Sziljer discloses the RFID device of claim 10, but does not specifically disclose wherein the foil layer is retroreflective to millimeter wave radio frequencies and wherein the embossed optical element is retroreflective to infrared light.
Bertram discloses wherein the foil layer is retroreflective to millimeter wave radio frequencies and wherein the embossed optical element is retroreflective to infrared light.
Given the teachings of Bertram it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sziljer with wherein the foil layer is retroreflective to millimeter wave radio frequencies and wherein the embossed optical element is retroreflective to infrared light so that, if they are illuminated with light of the respective wavelength, the reflections can be received by a detection device such as a stereo camera (which is sensitive in the applicable wavelength range) and transformed into electronic signals, which in turn are then converted into digital data (e.g. using a commonly known analogue-to-digital converter) to generate the reference device tracking data
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Sziljer et al. US Publication No. 20090308935  in view of  Velasco et al. US Publication No. 2005/0046573.
Re Claim 12, Sziljer discloses the RFID device of claim 10, but fails to disclose wherein the foil layer is retroreflective.
However  Velasco discloses foil layer is retroreflective (P41, P46, the antenna can be formed from the same metallized layer used to manufacture the reflective or holographic material. ).
Given the teachings of Velasco  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sziljer with wherein the foil layer is retroreflective..
Doing so as suggested by   Velasco would  allow retroreflection or other metallized material properties to be maintained while allowing proper transmission and reception of RF energy (P90).

Conclusion
The following reference is cited but not relied upon:
Staub discloses  security element for RF identification, which has a flexible film body into which are integrated an electronic circuit which is designed for the storage of security-relevant items of information and an RF antenna which is connected to the electronic circuit and which serves for contact-less communication of the electronic circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887